19-3267-cv
     Conquistador v. Zweibelson

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”).       A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 27th day of May, two thousand twenty-one.
 4
 5          PRESENT: ROBERT D. SACK,
 6                           RAYMOND J. LOHIER, JR.,
 7                           RICHARD J. SULLIVAN,
 8                                   Circuit Judges.
 9          ------------------------------------------------------------------
10          JEAN K. CONQUISTADOR,
11
12                  Plaintiff-Appellant,
13
14                    v.                                                         19-3267-cv
15
16          ZWEIBELSON, POLICE OFFICER, INDIVIDUAL
17          AND OFFICIAL CAPACITY, GASHI, POLICE
18          OFFICER, INDIVIDUAL AND OFFICIAL
19          CAPACITY,
20
21                  Defendants-Appellees,
22
 1         KIM BERMUDEZ, INDIVIDUAL AND
 2         OFFICIAL CAPACITY, POLICE OFFICER 1,
 3         INDIVIDUAL AND OFFICIAL CAPACITY, CITY
 4         OF HARTFORD, HARTFORD POLICE
 5         DEPARTMENT, STATE OF CONNECTICUT,
 6
 7                 Defendants.
 8         ------------------------------------------------------------------
 9
10         FOR PLAINTIFF-APPELLANT:                                 ALYSSA M. HELFER (Andrew W.
11                                                                  Schilling, Brian J. Wegrzyn, on
12                                                                  the brief), Buckley LLP, New
13                                                                  York, NY
14
15         FOR DEFENDANTS-APPELLEES:                                NATHALIE FEOLA-GUERRIERI,
16                                                                  Senior Assistant Corporation
17                                                                  Counsel, Hartford, CT

18         Appeal from a judgment of the United States District Court for the District

19   of Connecticut (Kari A. Dooley, Judge).

20         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

21   AND DECREED that the judgment of the District Court is AFFIRMED.

22         Plaintiff Jean K. Conquistador appeals from the October 4, 2019 judgment

23   of the United States District Court for the District of Connecticut (Dooley, J.)

24   dismissing his claim of false arrest under 42 U.S.C. § 1983. The District Court

25   granted summary judgment in favor of Defendants John Zweibelson and Arber



                                                       2
 1   Gashi, both police officers in the City of Hartford, Connecticut, on the ground

 2   that the relevant criminal proceedings against Conquistador did not terminate in

 3   his favor. We assume the parties’ familiarity with the underlying facts and

 4   prior proceedings, to which we refer only as necessary to explain our decision to

 5   affirm.

 6         “Where, as here, the burden of persuasion at trial would be on the non-

 7   moving party . . . the party moving for summary judgment may satisfy his

 8   burden of production under [Federal Rule of Civil Procedure] 56 . . . by

 9   submitting evidence that negates an essential element of the non-moving party’s

10   claim.” Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d

11   Cir. 2017) (quotation marks omitted). Summary judgment may be granted

12   where the non-movant fails to rebut the movants’ showing that they are entitled

13   to judgment as a matter of law.

14         The parties do not dispute that in this case favorable termination is an

15   element of a false arrest claim brought under § 1983, or that a nolle prosequi

16   satisfies the favorable termination element only if the abandonment of the

17   prosecution was not based on an arrangement with the defendant. In other


                                              3
 1   words, the parties do not dispute that a nolle does not support a claim for false

 2   arrest if it was entered as part of a plea bargain or if the defendant received the

 3   nolle in exchange for providing something of benefit to the State. 1

 4         Here, the undisputed record evidence demonstrates that the government

 5   entered a nolle as the result of an agreement with Conquistador. Specifically,

 6   Conquistador agreed to give the government proof of treatment from his mental

 7   health provider in exchange for a dismissal of the criminal charge against him.

 8   See App’x 47, 91. In one of his affidavits on summary judgment, Conquistador

 9   acknowledged that he understood that “the prosecutor would dismiss the

10   charges brought by defendants Zweibelson and Gashi if [he] showed proof of . . .

11   having rec[ei]ved mental health treatment.” Id. at 91. And during a hearing

12   before the state court, the Connecticut Assistant State’s Attorney stated that the

13   nolle was entered because Conquistador had confirmed that he “ha[d] done

14   treatment during the six-month diversionary period.” Id. at 51. Together,

15   Conquistador’s affidavit and the transcript of the hearing are enough to show




     1 The parties agree that the elements of a false arrest claim are the same under federal
     common law and Connecticut law. See Oral Arg. at 7:55–8:34, 18:45–19:07.

                                                 4
 1   that Conquistador received the nolle in exchange for providing something of

 2   benefit to the State.

 3         Conquistador fails to raise any genuine dispute of material fact as to the

 4   existence of the arrangement. Conquistador principally argues that the record

 5   does not show (1) that the nolle was “expressly conditioned on any specific

 6   undertaking” on his part or (2) “the specific terms of any mental health treatment

 7   that the prosecutor purportedly expected [him] to engage in.” Appellant’s Br. 2.

 8   But as Conquistador’s counsel conceded at oral argument, Conquistador’s

 9   agreement to provide proof of treatment in exchange for a nolle constitutes an

10   arrangement with the State. See Oral Arg. at 2:25–2:48. Conquistador does not

11   contend that he failed to provide proof of treatment at the hearing.

12         Conquistador alternatively argues that we should disregard the exchange

13   because he misunderstood the legal consequences of the nolle and thought his

14   agreement would result in a “complete dismissal” of the criminal charge against

15   him. Appellant’s Br. 16–18. We reject the argument, the premise of which is

16   that the dismissal of the charge against Conquistador was not “complete.” The

17   record makes clear that the charge was dismissed with prejudice within thirteen


                                              5
1   months of the nolle. App’x 89–90, 92; see State v. Kallberg, 160 A.3d 1034, 1042

2   (Conn. 2017).

3         We have considered Conquistador’s remaining arguments and conclude

4   that they are without merit. For the foregoing reasons, the judgment of the

5   District Court is AFFIRMED.

6                                        FOR THE COURT:
7                                        Catherine O’Hagan Wolfe, Clerk of Court




                                            6